Name: Commission Regulation (EEC) No 2978/81 of 16 October 1981 on the supply of common wheat flour for the Republic of SSao TomÃ © as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10 . 81 Official Journal of the European Communities No L 298/9 COMMISSION REGULATION (EEC) No 2978/81 of 16 October 1981 on the supply of common wheat flour for the Republic of Sao Tome as food aid Whereas, following Greek accession , in the case of products for which there are accession compensatory amounts in trade between Greece and the other Member States the procedure for comparing tenders should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 1 000 tonnes of cereals for the Republic of Sao Tome under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Article 2 For the purposes of comparing tenders, without preju ­ dice to the provisions of Article 8 ( 1 ) of Regulation (EEC) No 1974/80 , each tender shall be corrected by the accession compensatory amount, if any, applicable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which , pursuant to the second subparagraph of Article 4 (3) of the said Regulation , state Greece , by the accession compensatory amount. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . « Done at Brussels , 16 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (5 ) OJ No L 263, 19 . 9 . 1973 , p . 1 . \b) OJ No L 192, 26 . 7 . 1980 , p . 11 . No L 298 / 10 Official Journal of the European Communities 17. 10 . 81 ANNEX 1 . Programme : 1981 2 . Recipient : the Republic of Sao Tome 3 . Place or country of destination : the Republic of Sao Tome 4 . Products to be mobilized : common wheat flour 5 . Total quantity : 730 tonnes (1 000 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B- 1 040 Brussels (telex 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 % maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ  ­ BLICA DEMOCRATICA DE SAO TOMÃ  E PRINCIPE' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Sao TomÃ © 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 30 October 1981 16 . Shipment period : 15 November to 15 December 1981 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital *R .